 ~A0245B         (Rev. 12/11) Judgment in a Criminal Petty Case
                                                                                                                         F~fil l. '"',, ,.)
                                                                                                                              ',
                                                                                                                                   '   .!·
                                                                                                                                                      .
                                                                                                                                             :~u;i~ w ll.
                                                                                                                                             W,rir..:.r a\::, ,.


                 Sheet I                                                                                                   r-rn        • 0         nn,n




                                             UNITED STATES DISTRICT Co TRTcLERK us 01srn1cr couF1T
                                                                                                              SOUTHEl'lN DISTRICT OF CALIFORNI/\
                                                 SOUTHERN DISTRICT OF CALIFORNI, ,;;;y                                                                             DEl'Ll'I.Y..,

                  UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                        v.                                       (For Offenses Committed On or After November 1, 1987)

                           Jeyson Arnaldo Navarro-Cartagena                       Case Number: 19CR3667-AHG

                                                                                   Mayra L Garcia
                                                                                 Defendant's Attorney
REGISTRATION NO. 83548298

•THE DEFENDANT:
 181 pleaded guilty to count(s) ONE (1) OF THE INFORMATION (Misdemeanor)

 D      was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                     Count
      Title & Section 8                  Nature of Offense                                                                                          Number/s}
       USC 1325(a)(l)               IMPROPER ATTEMPTED ENTRY BY AN ALIEN (Misdemeanor)




             The defendant is sentenced as provided in pages 2 through ---'2=--- of this judgment.

D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
181 Count(s) UNDERLYING COMPLAINT                             is ~ areD dismissed on the motion of the United States.
181 Assessment: $10.00 - Remitted


181    Fine waived                                  D Forfeiture pursuant to order filed                                                     included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
      or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
      defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                    SEPTEMBER 18, 2019
                                                                                    Date of lmpos1t1on of Sentence



                                                                                   HON. ALLISON H. GODDARD
                                                                                   UNITED STATES MAGISTRATE JUDGE

                                                                                                                                                          19CR3667-AHG
AO 245B     (Rev. 12/11) Judgment in Criminal Petty Case
            Sheet 2 - Imprisonment

                                                                                                      Judgment- Page _ _
                                                                                                                       2_     of    2
DEFENDANT:   Jeyson Arnaldo Navarro-Cartagena
CASE NUMBER: 19-cr-03667-AHG
                                                                 IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          TIME SERVED (5 DAYS, WHICH HAS ALREADY BEEN SERVED)



      D   Sentence imposed pursuant to Title 8 USC Section 1326(b ).
      D The court makes the following recommendations to the Bureau of Prisons:



      D The defendant is remanded to the custody of the United States Marshal.
      D The defendant shall surrender to the United States Marshal for this district:
            Oat _ _ _ _ _ _ _ _ Oa.rn.                             Dp,m.      on _ _ _ _ _ _ _ _ _ _ __

               as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          •--------------------------
          •    as notified by the United States Marshal.
           D   as notified by the Probation or Pretrial Services Office.



                                                                      RETURN
 I have executed this judgment as follows:

          Defendant delivered on                                                         to

 at                                                        with a certified copy of this judgment.


                                                                                                     UNIIBD ST ATES MARSHAL


                                                                            By--------------------
                                                                                                DEPUTY UNIIBD STAlES MARSHAL




                                                                                                                              19CR3667-AHG
